Title: To James Madison from John Gavino, 25 October 1804 (Abstract)
From: Gavino, John
To: Madison, James


25 October 1804, “South Gibraltar.” No. 5. “I had this honor of adressing you the 13t: Inst: No. 4 [not found] to which referr.

“I now hand you agreeable to Richd: oBrion Esqr: request Copy of his Letters to me down to 14t: Ulto: to wch: & the incloseds from him & Consul Baker please be referrd. Here we have nothing new, the Essex & 2 Moorish Cruisers were at Lisbon the 28t. Ulto. The 3d. Cruiser has returnd to Salle with a Prusian ship & Brig wch: she Capturd going from Lisbon for Amsterdam & Antroup [Antwerp] the Captives are made to Work.
“The Disorder Continues its Ravages m⟨uc⟩h the same, I have further lost my Brother and a Servant in Town.”
